Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 17, 2021

The Court of Appeals hereby passes the following order:

A21D0235. ROGER L. HICKS et al. v. PISSARRO WRIGHT et al.

      On August 31, 2020, the trial court entered an order granting Plaintiffs’ motion
for attorney fees and expenses against their former attorney, Roger Hicks. On
November 17, 2020, Hicks filed an application for discretionary appeal seeking
review of the trial court’s order. We dismissed Hicks’s application for lack of
jurisdiction because it was not filed timely. See Case No. A21D0119, dismissed
December 10, 2020. In the instant application, Hicks again seeks review of the same
order. We lack jurisdiction.
      As we informed Hicks in the previous dismissal order, an application for
discretionary appeal must be filed within 30 days of entry of the order to be appealed.
OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992).
Here, Hicks filed the instant application 179 days after the trial court’s order was
entered. Accordingly, we lack jurisdiction to consider this application, which is
hereby DISMISSED. See Hill, supra.
      We caution the applicant that, pursuant to Court of Appeals Rule 7 (e) (2), this
Court is empowered to impose sanctions upon a party who files a frivolous appeal,
application, or motion. Future filings that have no substantial basis in law or fact may
result in the imposition of sanctions.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/17/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.